Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-8, 10, 11 are allowed.
Hyun et al. (US 2016/0124536) discloses a display device comprising a stretchable display panel (see fig. 2, element 100, the display apparatus 100 may be formed to be stretchable, especially the display panel 110. However, for ease of description, the terms "stretching," "expanding," and "contracting" (and similar forms) as used herein when applied to the display apparatus 100 will generally be directed to the display panel 110 of the display apparatus 100) and a controller, wherein the stretchable display panel comprises multiple rows and multiple columns (fig. 5, rows and columns) of conventional pixels, a row of compensation pixels are between at least two adjacent rows of conventional pixels, and a column of compensation pixels are between at least two adjacent columns of conventional pixels, and the controller is configured to: drive the compensation pixels between two adjacent columns of conventional pixels to emit light, in response to the stretchable display panel in a display state being stretched in a row direction (see fig. 5b); drive the compensation pixels between two adjacent rows of conventional pixels to emit light, in response to the stretchable display panel in the display state being stretched in a column direction (see fig 5B); and control the compensation pixels not to emit light, in response to the stretchable display panel being not stretched (see to FIGS. 5A and 5B, only one pixel in each pixel 
Jeon et al. (US 2018/0247985) discloses the compensating pixels are smaller than a size in the column direction of the conventional pixel in the same column as the compensation pixel (see fig. 6, compensating pixels 720 and 730).
Sung et al. US 2009/0121983 discloses FIG. 9, when intervals between the openings 30a are narrow, because both side surfaces of the openings are etched when manufacturing the mask, the edge portions of the opening may not be minutely formed. Thus, the side surfaces of the opening may have an uneven shape. In this case, when depositing the organic material through the openings 30a, a shadow effect, in which the organic material is not deposited on portions 15a and 15b corresponding to the edges of the openings, may be generated such that the area where the organic material is deposited is reduced. Accordingly, the organic emission layer is actually formed with a smaller area than the size of the opening. Consequently, the emission area and the aperture ratio are reduced.
None of the references cited in record disclose or suggest display device comprising a stretchable display panel and a controller, wherein the stretchable display panel comprises multiple rows and multiple columns of conventional pixels, a row of compensation pixels are between at least two adjacent rows of conventional pixels, and a column of compensation pixels are between at least two adjacent columns of conventional pixels, and the controller is configured to: drive the compensation pixels between two adjacent columns of conventional pixels to emit light, in response to the stretchable display panel in a display state being stretched in a row direction; drive the compensation pixels between two adjacent rows of conventional pixels to emit light, in response to the stretchable display device further includes a first gate driving circuit and a second gate driving circuit. The first gate driving circuit is configured to scan the conventional pixels column by column, and the controller is configured to provide data signals to the scanned conventional pixels. The second gate driving circuit is configured to scan the compensation pixels column by column, and the controller is configured to provide data signals to the scanned compensation pixels to make the compensation pixels emit light, and light emission luminance of the compensation pixels is an average light emission luminance of the conventional pixels adjacent thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/VAN N CHOW/Primary Examiner, Art Unit 2623